DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8 and 18-20 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (812,699).

    PNG
    media_image1.png
    570
    240
    media_image1.png
    Greyscale
Stevens discloses all of the limitations of claim 1, i.e., a stud manipulation tool, comprising a planar base 17 having a pair of sidewalls 18, 21 extending orthogonally from opposing sides of the planar base, defining a channel therebetween Fig. 2; an aperture @0 disposed through one of the pair of sidewalls; a clamp 20,11 engaged with the aperture and configured to frictionally engage an object disposed within the channel; and an elongated rod 13 extending from an exterior surface of the planar base opposite the channel; wherein a longitudinal axis of the elongated rod is disposed perpendicular to the planar base Fig. 2.
Regarding claim 5, PA (Stevens) meets the limitations, i.e., planar surface defined at the intersection of 13 and 17, Fig. 2.
Regarding claim 6, PA meets the limitations, i.e., clamp comprising a threaded bolt 11, with perpendicular handle Fig. 2.
Regarding claims 7 and 8, PA meets the limitations, i.e., neck collar 10, comprising interior thread to engage the threaded bolt Fig. 2, 55-58.
	Regarding claims 18-20, PA meets the limitations, i.e., elongated rod 13 is rigidly affixed to the base Fig. 2; wherein the elongated rod is disposed Page 4 of 11Attorney Docket No. BILDAN.P0001PATENT equidistantly between each end of the planar base lateral sides, Fig. 1; wherein the planar base and the pair of sidewalls comprise a unitary structure Fig. 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are finally rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Hamilton (4,482,131).
Stevens meets all of the limitations of claim 3, as described above, except for disclosing a grip extending over a portion of the elongated rod.

    PNG
    media_image2.png
    185
    533
    media_image2.png
    Greyscale
Hamilton teaches a nail extractor with two functional ends, wherein a holding portion of the elongated rod or shaft 12 is provided with a grip 14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the inventio of Steven with the grip as taught by Hamilton for comfort when manipulating the tool.
Regarding claim 4, PA (prior art, Stevens modified by Hamilton) meets the limitations, i.e., recesses 22, 24, 26.
Claims 2 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Gates et al. (7,681,768 “Gates”).
Stevens meets all of the limitations of claim 2, as described above, except for disclosing a plurality of teeth disposed on the interior of the sidewalls.

    PNG
    media_image3.png
    294
    247
    media_image3.png
    Greyscale
Gates teaches a holding device comprising a plurality of teeth 22. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Steven with the gripping teeth as taught by Gates to releasably secure objects.
Regarding claim 17, PA (prior art, Stevens modified by Gates) meets the limitations, i.e., rounded tips 116.


    PNG
    media_image4.png
    630
    363
    media_image4.png
    Greyscale
Claims 9 and 13-16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Mizelle (10,947,745) in view of Stevens.
 Mizelle meets all of the limitations of claim 9, i.e., a stud manipulating tool comprising a planar base 122 having a pair of sidewalls 124 extending from opposing sides of the planar base, defining a channel therebetween defined by walls 132 or by 134; wherein the pair of sidewalls are rigidly affixed to the planar base and extend from the planar base at an acute angle, such that a distance between an upper end of each of the pair of sidewalls 128 is less than a width of the planar base 122; and an elongated rod 110 extending from an exterior surface of the planar base opposite the channel wherein a longitudinal axis of the elongated rod is disposed perpendicular to the planar base Fig. 3, except for disclosing an aperture disposed through one of the pair of sidewalls; a clamp engaged with the aperture and configured to frictionally engage an object disposed within the channel.

    PNG
    media_image5.png
    165
    236
    media_image5.png
    Greyscale
 Stevens teaches a holding device comprising a clamp 20, Fig. 2 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Mizelle with the clamp as taught by Stevens to securely grip an objects within the channel.
Regarding claim 13, PA (prior art, Mizelle modified by Stevens) meets the limitations, i.e., planar surface defined by the base of handle 110 Mizelle.
Regarding claim 14, PA meets the limitations, i.e., clamp having a threaded bolt 11 with a perpendicular handle Fig. 2, Stevens.
Regarding claims 15 and 16, PA meets the limitations, i.e., neck collar 10, comprising interior thread to engage the threaded bolt Fig. 2, 55-58 Stevens.

Claim 10 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 9 above, and further in view of Gates.
PA (Mizelle modified by Stevens) meets all of the limitations of claim 10, except for disclosing a plurality of teeth disposed on the interior of the sidewalls.

    PNG
    media_image3.png
    294
    247
    media_image3.png
    Greyscale
Gates teaches a holding device comprising a plurality of teeth 22. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the gripping teeth as taught by Gates to releasably secure objects.

Claims 11 and 12 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 9 above, and further in view of Hamilton.
PA (Mizelle modified by Stevens) meets all of the limitations of claim 11, except for disclosing a grip extending over a portion of the elongated rod.

    PNG
    media_image2.png
    185
    533
    media_image2.png
    Greyscale
Hamilton teaches a nail extractor with a grip 14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the inventio of PA with the grip as taught by Hamilton for comfort when manipulating the tool.
Regarding claim 12, PA (prior art, Mizelle modified by Stevens and Hamilton) meets the limitations, i.e., recesses 22, 24, 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) April 20, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Smith angularly adjustable handle, Thompson 02:59-64,  
are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 15, 2022						Primary Examiner, Art Unit 3723